DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 January 2021 [hereinafter Response] has been entered, where:
Claim 1 has been amended.
Claims 2, 8, and 11 have been cancelled.
Claims 1, 3-7, 9, and 10 are pending.
Claims 1, 3-7, 9, and 10 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 3-7, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 10, and 11 of US Patent 9,514,411 in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs], US Patent 6909921 to Bilger [hereinafter Bilger], and US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] as follows:
Instant Application
Claim 1
U.S. Patent 9,514,411
Claim 1


a hardware computer processor that controls at least one of a mechanical component and electrical component of a building including a plurality of individual rooms,

the processor configured to identify patterns among data points provided by one or more building sensors installed in the rooms,

annotating the patterns using contextual attributes that affect building operational parameters, 

determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and 

automatically extracting the rule for the given room based on a real-time building context and a determined situation,

wherein the hardware compute processor comprises:

a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system and 

to identify a second pattern associated with the series of operational observations, 

the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and 

deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
a context correlator configured to correlate a first contextual attribute with the first pattern; and
a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute, and


wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule.



























identifying, with a processing device, a first pattern associated with a series of operational observations corresponding to a property of the building management system, and 

identifying a second pattern associated with the series of operational observations; 

correlating a first contextual attribute with the first pattern, and correlating a second contextual attribute with the second pattern, 

wherein the first pattern is based on a first resolution and the second pattern is based on a second resolution; and


deriving the operational rule at least in part based on the first pattern and the first contextual attribute, and the second pattern and the second contextual attribute.




Regarding claim 1, claim 1 of US Patent 9,514,411 does not teach the limitation(s) in bold above. However, Ploennigs teaches that limitation (Ploennigs, left column of p. 4832, Section V.B, last paragraph). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level. 
	The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
	Regarding claim 1, claim 1 of US Patent 9,514,411 and Ploennigs does not explicitly teach the limitation of “at least a portion of the first pattern and a second resolution that is different from the first resolution.” Bilger teaches the limitation (Bilger 8:24-42). ). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level and the automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors as taught by Bilger.
	The motivation for doing so is to provide automation systems with a reliable sensor architecture, a knowledge based central controller and operating software, compatible plug and play controlled objects, a fast and reliable communications network, and a service module and internet access that allows wide deployment of the system. (Bilger, 3:7-12).
Instant Application
Claim 3
U.S. Patent 9,514,411
Claim 2
3. The system of claim 1, wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time.
2. The method of claim 1, wherein the series includes a plurality of operational observations taken over a period of time.
Regarding claim 3, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 2 of the ‘411 Patent teaches the limitations of claim 3 of the instant application.
Instant Application
Claim 4
U.S. Patent 9,514,411
Claim 5

5. The method of claim 1, wherein the property is a temperature setpoint.
Regarding claim 4, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above. Claim 5 of the ‘411 Patent teaches the limitations of claim 3 of the instant application. 
Instant Application
Claim 5
U.S. Patent 9,514,411
Claim 6
5.The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
6. The method of claim 1, wherein the first contextual attribute is selected from a plurality of predetermined contextual attributes in a knowledge base.
Regarding claim 5, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 6 of the ‘411 Patent teaches the limitations of claim 5 of the instant application.
Instant Application
Claim 6
U.S. Patent 9,514,411
Claim 8
6. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
8. The method of claim 1, further comprising associating a contextual classification with the property, wherein the first contextual attribute comprises the contextual classification.
Regarding claim 6, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 8 of the ‘411 Patent teaches the limitations of claim 6 of the instant application.
Instant Application
Claim 7
U.S. Patent 9,514,411
Claim 10
7. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
10. The method of claim 9, further comprising:
associating a contextual classification with the property; and
correlating the contextual classification with the first pattern, wherein the operational rule further is derived at least in part based on the contextual classification.
Regarding claim 7, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 10 of the ‘411 Patent teaches the limitations of claim 7 of the instant application.
Instant Application
Claim 9
U.S. Patent 9,514,411
Claim 11
9. The system of claim 1, wherein deriving the operational rule further comprises applying a 

Regarding claim 9, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 11 of the ‘411 Patent teaches the limitations of claim 9 of the instant application.
Instant Application
Claim 10
U.S. Patent 9,514,411

10. The system of claim 1, wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device.
N/A
Regarding claim 10, claim 1 of US Patent 9,514,411, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Oswald teaches that limitation (Oswald, see at least [0061], electric light; [0095], heating). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: (Oswald, see at least [0061], electric light; [0095], heating) as taught by Oswald for the purpose of providing at least one mechanical component and at least one electrical component. 
	The motivation for doing so is to provide a models to control household appliances—in particular heating and cooling appliances—to optimize energy efficiency;. (Oswald, abstract).

5.	Claims 1, 3-7, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 9,483,735 in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs], US Patent 6909921 to Bilger [hereinafter Bilger], and US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] as follows:
Instant Application
Claim 1
U.S. Patent 9,483,735
Claim 1
1.	A system configured to generate an operational rule associated with a building management system, the system comprising: 

a hardware computer processor that controls at least one of a mechanical component and electrical component of a building including a plurality of individual rooms,



annotating the patterns using contextual attributes that affect building operational parameters, 

determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and 

automatically extracting the rule for the given room based on a real-time building context and a determined situation,

wherein the hardware compute processor comprises:

a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system and 

to identify a second pattern associated with the series of operational observations, 


the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and 

deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
a context correlator configured to correlate a first contextual attribute with the first pattern; and
a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute, and

wherein the determined situation of the given room changes as the occupancy of the given room changes, and 
wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule.


a pattern extractor processor that identifies a first pattern associated with a series of operational observations corresponding to a property of the building management system;




a rule deriver processor that delivers the operational rule at least in part based on the first pattern and the first contextual attribute,


















wherein the pattern extractor is further configured to identify a second pattern associated with the series of operational observations, 

the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on a second resolution, and 



deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute.



Regarding claim 1, Claim 1 of US Patent 9,483,735 fails to explicitly teach the limitation in bold above. However, Ploennigs teaches that limitation (Ploennigs, left column of p. 4832, Section V.B, last paragraph). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level. 
	The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
	Regarding claim 1, claim 1 of US Patent 9,514,411 and Ploennigs does not explicitly teach the limitation of “at least a portion of the first pattern and a second resolution that is different from the first resolution.” Bilger teaches the limitation (Bilger 8:24-42). ). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level and the automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors as taught by Bilger.
	The motivation for doing so is to provide automation systems with a reliable sensor architecture, a knowledge based central controller and operating software, compatible plug and play controlled objects, a fast and reliable communications network, and a service module and internet access that allows wide deployment of the system. (Bilger, 3:7-12).
Instant Application
Claim 3
U.S. Patent 9,483,735
Claim 2
3. The system of claim 1, wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time.
2. The system of claim 1, wherein the series includes a plurality of operational observations taken over a period of time.
Regarding claim 3, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. The combination of Claim 2 of the ‘735 Patent, Ploennigs, and Bilger teaches the limitations of claim 3 of the instant application.
Instant Application
Claim 4
U.S. Patent 9,483,735
Claim 3
4. The system of claim 3, wherein the property is a temperature setpoint.
3. The system of claim 1, wherein the property is a temperature setpoint.
Regarding claim 4, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above. 

Claim 5
U.S. Patent 9,483,735
Claim 4
5. The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
4. The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
Regarding claim 5, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 4 of the ‘735 Patent teaches the limitations of claim 5 of the instant application.
Instant Application
Claim 6
U.S. Patent 9,483,735
Claim 5
6. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
5. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
Regarding claim 6, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 5 of the ‘735 Patent teaches the limitations of claim 6 of the instant application.
Instant Application
Claim 7
U.S. Patent 9,483,735
Claim 6
7. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
6. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
Regarding claim 7, the combination of claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 2, as described above. Claim 6 of the ‘735 Patent teaches the limitations of claim 7 of the instant application.
Instant Application
Claim 9
U.S. Patent 9,483,735
Claim 7
9. The system of claim 2, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
7. The system of claim 1, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
Regarding claim 9, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 2, as described above. Claim 7 of the ‘735 Patent teaches the limitations of claim 9 of the instant application.

Claim 10
U.S. Patent 9,483,735

10. The system of claim 1, wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device.
N/A
Regarding claim 10, claim 1 of US Patent 9,514,411 does not teach the limitation(s) in bold above. However, Oswald teaches that limitation (Oswald, see at least [0061], electric light; [0095], heating). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: (Oswald, see at least [0061], electric light; [0095], heating) as taught by Oswald for the purpose of providing at least one mechanical component and at least one electrical component. 
	The motivation for doing so is to provide a models to control household appliances—in particular heating and cooling appliances—to optimize energy efficiency;. (Oswald, abstract).

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claims 3-7, 9, and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 15, recites “the context correlator is further configured . . .” while subsequently, at line 21, the claim recites “a context correlator configured to . . . .” Because of the subsequent recitation of “a context correlator,” the relation to the preceding “the context correlator,” pertaining to the recited “a pattern extractor,” it is unclear as to whether (a) “a context correlator” is intended to be a limitation in and of itself, or whether (b) “a context correlator” is intended to provide a feature of the pattern extractor of line 12 therein. 

Claims 3-7, 9, and 10 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
11.	Claims 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs] and US Patent 6909921 to Bilger [hereinafter Bilger].
Regarding claim 1, Oswald teaches a system configured to generate an operational rule associated with a building management system, the system comprising: 
a hardware computer processor that controls at least one of a mechanical component and electrical component of a building (Oswald, see at least [0095], complete a washing machine cycle (mechanical), record a TV program (electrical)) including a plurality of individual rooms (Oswald ¶ 0089 teaches control the temperature of the room the occupants are in. Other rooms could be heated to a lower a building including a plurality of individual rooms)), the processor configured to identify patterns among data points provided by one or more building sensors (Oswald ¶ 0095 teaches that the system can notice that every Tuesday the television is switched on at the same time of day and notice on Fridays that the householder gets home 2 hours later than on other workdays) installed in the rooms (Oswald ¶ 0024 teaches one or more temperature sensors for measuring the temperature inside the house (that is, such sensors are installed in the rooms), annotating the patterns using contextual attributes that affect building operational parameters (Oswald, see at least [0095], expecting a householder home late corresponds to correlating a first contextual attribute (“home late”) with a first pattern (arriving home two hours later on Fridays)), . . . and automatically extracting the rule . . . based on a real-time building context (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to automatically extracting a rule based on a real-time building context) and a determined situation (Oswald ¶ 0017 teaches [t]he model of the behaviour of the occupants may include a determination of whether the house is occupied (that is, a determined situation)),
wherein the hardware computer processor comprises:
a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system (Oswald, see at least [0095], system can notice that every Tuesday the television is switched on at the same time of day and notice on Fridays that the householder gets home 2 hours later than on other workdays) and to Oswald, see at least [0095], system can notice that every Tuesday the television is switched on at the same time of day (a second pattern associated with the series of operational observations) and notice on Fridays that the householder gets home 2 hours later than on other workdays (a first pattern)), . . . ;
a context correlator configured to correlate a first contextual attribute with the first pattern (Oswald, see at least [0095], expecting a householder home late corresponds to correlating a first contextual attribute (“home late”) with a first pattern (arriving home two hours later on Fridays)); and
	a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to automatically extracting a rule based on a real-time building context), and 
. . . . wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule (Oswald, see at least [0095], complete a washing machine cycle (mechanical), record a TV program (electrical)).
Though Oswald teaches the features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response,” Oswald, however, does not explicitly teach -

. . . determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and automatically extracting the rule for the given room . . . ,
* * *
wherein the determined situation of the given room changes as the occupancy of the given room changes, and . . . .
But Ploennigs teaches -
* * *
. . . determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms (Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches if an occupancy sensor is installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)), and automatically extracting the rule for the given room (Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches to automatically . . . switch the system in an energy efficient standby mode when nobody is in the room (that is, automatically extracting the rule for the given room)) . . . ,
* * *
Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches to automatically . . . switch the system in an energy efficient standby mode when nobody is in the room (that is, the determined situation of the given room changes as the occupancy of the given room changes)), and . . . .
Oswald and Ploennigs are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Oswald pertaining to energy control parameters for a house with the building automation system relating to a room level such as in Ploennigs.
The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
Though Oswald and Ploennigs teaches the features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response” and/or real-time situations directed towards building automation systems, the combination of Oswald and Ploennigs, however, does not explicitly teach pattern resolution features, such that - 

. . . the context correlator is further configured to correlate a second contextual attribute with the second pattern, the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
* * *
	But Bilger teaches - 
. . . the context correlator is further configured to correlate a second contextual attribute with the second pattern, the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute (Bilger 8:24-42 teaches automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors (that is, any of the four types of rooms are to correlate a second attribute with the second pattern, . . . the second pattern is based on at least a portion of the first pattern and a second resolution), the system's determination of whether the room is occupied or not, the time of day, the ambient light level, temperature, etc. (that is, the “system’s determination” is deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute). For example, if the system determines that the den is occupied, the filter mechanism settings and/or sensor sensitivity settings are automatically changed (that is, at a first resolution) to increase the room motion sensor sensitivity (that is, a second resolution) to detect smaller movements in the room (i.e. from someone reading or working at the desk to prevent the lights from shutting off) (that is, to correlate a second contextual attribute with the second pattern). While the den is unoccupied, the room motion sensor(s) 24 are set to be less sensitive to prevent false positives (that is, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution)).
Oswald, Ploennigs, and Bilger are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the combination of Oswald and Ploennigs pertaining to contextual attribute selection including a knowledge base with the occupancy sensing and room state output of Bilger.
 (Bilger, 3:7-12).
Regarding claim 3, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time (Oswald, see at least ¶ 0095, noticing that the television is switched on at the same time of day every Tuesday corresponds to a plurality of observations taken over a period of time).
Though Oswald teaches features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response, Oswald, however, does not explicitly teach -
. . . observations of each of the individual rooms . . . .
But Ploennigs teaches - 
. . . observations of each of the individual rooms (Ploennigs, right column of p. 4829, Device Description Ontology, second full paragraph, teaches main structure of a device type in the DDO reflects the structure used for device instances with Device, FunctionalProfile, and DataPoint as shown in Fig. 3. . . . The semantics of datapoints are defined as Semantic Types. This allows for example to specify for a sensor, that it is a "room temperature sensor" (Function) that sends a room temperature value (SemanticType) (that is, observations of each of the individual rooms)) . . . .
Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Ploennigs teaches - 
further comprising a knowledge base including a plurality of predetermined contextual attributes (Ploennigs, right column of p. 4828, an ontology describing device instances corresponds to a knowledge base of predetermined contextual attributes), wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes (Ploennigs, Fig. 3, teaches the ontology describing device instances:

    PNG
    media_image1.png
    248
    362
    media_image1.png
    Greyscale

Ploennigs, right column of p. 4829, C. Device Description Ontology [(DDO)], first full paragraph, teaches main structure of a device type in the DDO reflects the structure used for device instances with Device, FunctionalProfile, and DataPoint as shown in Fig. 3 (that is, to select the first contextual attribute from among the predetermined contextual attributes)).
Oswald, Ploennigs, and Bilger are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Oswald pertaining to contextual attribute selection with the knowledge base of Ploennigs, and with the occupancy sensing and room state output of Bilger.
The motivation for doing so is that “[b]y using the ODDs a repeated modeling of type specific information can be avoided.” (Ploennigs, left column of p. 4829 – C. Device Description Ontology).
Regarding claim 6, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Ploennigs teaches -
a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute (Ploennigs, left column of p. 4829 – C. Device Description Ontology, an Ontology-based Device Description (ODD) corresponds to a contextual classification of a property of a building management system).
Regarding claim 7, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches -
. . . wherein the first contextual attribute comprises a contextual factor (Oswald, see at least [0095], expecting a householder home late corresponds to a contextual factor (“home late”)), . . . . 
Though Oswald teaches features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response, Oswald does not explicitly teach -
wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein . . . the operational rule further is derived at least in part based on the contextual classification.
But Ploennigs teaches -
wherein the context correlator is further configured to associate a contextual classification with the property (Ploennigs, left column of p. 4829, C. Device Description Ontology, that teaches an Ontology-based Device Description (ODD) corresponds to a contextual classification of a property of a building management system) and correlate the contextual classification with the first pattern (Ploennigs, left column of p. 4832, B. self-commissioning, automatically creating an enhanced occupancy-dependent control loop corresponds to correlating a contextual classification (“occupancy sensor”) with a pattern (“nobody in the room”)), wherein . . . the operational rule further is derived at least in part based on the contextual classification (Ploennigs, left column of p. 4832, B. self-commissioning, teaches switching the system to an energy-efficient standby mode when nobody is in the room i.e., an occupancy sensor in a particular room)).
Regarding claim 9, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to applying a constraint . . . to the first contextual attribute (i.e., lowering setpoint temperature until householder is expected home)).
Regarding claim 10, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. 
Oswald teaches wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device (Oswald, see at least [0061], electric light; [0095], heating).
12.	Claims 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs] and US Patent 6909921 to Bilger [hereinafter Bilger], and further in view of US Published Application 20130173064 to Fadell et al. [hereinafter Fadell].
Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above.
Though the combination of Oswald, Ploennigs, and Bilger teaches the features of thermostat sensing and HVAC controls for room state control, the combination does not explicitly teach wherein the property is a temperature setpoint.
But Fadell teaches wherein the property is a temperature setpoint (Fadell, ¶ 0150 teaches a thermostat schedule).
Oswald, Ploennigs, Bilger, and Fadell are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Fadell teaches a low-power consuming microcontroller used for activities such as polling sensors and switching on and off the HVAC functions. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the combination of Oswald, Ploennigs, and Bilger pertaining to operational rule derivation in an individual room context with the series of setpoint temperature observations of Fadell. 
The motivation for doing so is that “users are often intimidated by a dizzying array of switches and controls laid out in various configurations on the face of the Fadell ¶ 0005).
Response to Arguments
13.	Applicant’s arguments have been fully considered. Examiner responds below.
14.	In view of the rejections under Section 103, Applicant argues the BRI of the instant claims do not read on Baumann because the cited prior art reference does not teach the features of “‘. . . the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute.’ Support for the amended features are found, for example, paragraphs 0030-0035 and FIGS. 3-4 of the originally filed application.” (Response at p. 6 (emphasis in original)).
Examiner agrees. Examiner relies on the cited prior art of Bilger to teach these features. 
15.	With respect to the non-statutory double patenting rejection, the Examiner notes the Applicant’s request that this rejection be held in abeyance at least until the present claims are allowed. (Response at p. 7).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 2013/0103621 to Matsuoka et al.) teaches the feature of an intelligent controller that employs multiple different models for the time behavior of one or more parameters or characteristics within a region or volume affected by one or more devices, systems, or other entities controlled by the intelligent controller.
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184